Case 15-11593-whd    Doc 248    Filed 06/17/19 Entered 06/17/19 18:08:24     Desc Main
                               Document     Page 1 of 12


                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                            NEWNAN DIVISION

IN RE:                             )                  CHAPTER 7
                                   )
SOUTHERN PAIN INSTITUTE, P.C., and )                  CONSOLIDATED UNDER
LAGNIAPPE, LLC,                    )                  CASE NO. 15-11593-WHD
[Substantively Consolidated]       )
                                   )
DEBTORS.                           )


          REQUEST FOR STATUS CONFERENCE AND
  DATE CERTAIN FOR SUBMISSION OF TRUSTEE’S FINAL REPORT

      COMES NOW Nancy J. Gargula, United States Trustee for Region 21, and

respectfully requests the Court (1) schedule a conference for the chapter 7 trustee

to report on the status of this case and (2) set a date certain by which the chapter 7

trustee must submit his final report for review by the United States Trustee.

                           Summary of Relief Requested

                                           1.

      Bankruptcy Code section 105(a) empowers the Court to issue any order that

is necessary or appropriate to carry out the provisions of title 11.

                                           2.

      Bankruptcy Code section 105(d)(1) provides that, on request of a party in

interest, the Court shall hold such status conferences as necessary to further the

expeditious and economical resolution of the case.
Case 15-11593-whd   Doc 248    Filed 06/17/19 Entered 06/17/19 18:08:24    Desc Main
                              Document     Page 2 of 12


                                         3.

      Bankruptcy Code section 105(d)(2) authorizes the Court to issue an order at

any such status conference prescribing such limitations and conditions as the Court

deems appropriate to ensure the case is handled expeditiously and economically.

                                         4.

      The United States Trustee is a party in interest and may raise and may

appear and be heard on any issue in any case of proceeding under title 11. 11

U.S.C. § 307.

                                         5.

      The United States Trustee respectfully requests the Court schedule and

conduct a status conference for the chapter 7 trustee to report on the status of this

case. The United States Trustee further requests the Court set a date certain by

which the chapter 7 trustee must submit his final report for review by the Office of

the United States Trustee.

                              Course of Proceeding

                                         6.

      Southern Pain Institute P.C. commenced this case on July 24, 2015, by filing

a petition for relief under chapter 11 of the United States Bankruptcy Code.

                                         7.

       On February 22, 2016, the Court entered an order directing the United
Case 15-11593-whd    Doc 248    Filed 06/17/19 Entered 06/17/19 18:08:24         Desc Main
                               Document     Page 3 of 12


States Trustee to appoint a chapter 11 trustee. (Dkt. No. 64)

                                           8.

      On February 23, 2016, the United States Trustee filed notice and an

application for approval of the appointment of John A. Thomson, Jr., and Mr.

Thomson filed his acceptance of the appointment. (Dkt. Nos. 66, 67, and 68)

                                           9.

      On November 15, 2017, the United States Trustee moved to convert the case

to chapter 7. (Dkt. No. 213) On December 28, 2017, the Court granted the motion

and on January 13, 2019, the United States Trustee appointed John Thomson as

chapter 7 trustee. (Dkt. Nos. 231 and 233)

                            Chapter 7 Trustee’s Duties

                                          10.

      Bankruptcy Code section 704(a)(1), provides that the chapter 7 trustee shall

collect and reduce to money the property of the estate and close such estate as

expeditiously as is compatible with the best interests of parties in interest.

                                          11.

      Bankruptcy Code section 704(a)(2) requires the trustee be accountable for

all property received.

                                          12.

      Bankruptcy Code section 704(a)(7) requires the trustee furnish such
Case 15-11593-whd      Doc 248    Filed 06/17/19 Entered 06/17/19 18:08:24   Desc Main
                                 Document     Page 4 of 12


information concerning the estate and the estate’s administration as is requested by

a party in interest.

                                           13.

       Bankruptcy Code section 704(a)(9) requires the trustee make a final report

and final account of the administration of the estate with the Court and with the

United States Trustee.

                                           14.

       To properly perform these duties and to effectively administer an asset case,

all trustees must use a uniform record keeping and reporting system that has been

established by the United States Trustee Program. This system includes the

following mandatory reports:

       1.     Individual Estate Property Record and Report (Form 1)

       2.     Cash Receipts and Disbursements Record (Form 2); and

       3.     Summary Interim Asset Report (Form 3).

                                           15.

       The instructions for completing Forms 1, 2, and 3 are contained in the

Handbook Supplementary Materials at: https://www.justice.gov/ust/private-trustee-

handbooks-reference-materials.

Form 1

       The Individual Estate Property Record and Report (Form 1) provides a
Case 15-11593-whd     Doc 248    Filed 06/17/19 Entered 06/17/19 18:08:24         Desc Main
                                Document     Page 5 of 12


blueprint for each asset case. It details all estate assets, both scheduled and

unscheduled, and reflects the status of their disposition. It compares the debtor’s

opinion of each scheduled asset’s value, the trustee’s estimated net value to the

estate for each estate asset, and the actual value realized by the trustee. It also

supports the decision regarding administration of each asset. For assets not

administered, Form 1 reflects abandonments, whether past or future, formal or

informal. For assets administered or to be administered, Form 1 reflects amounts

realized and the anticipated remaining value of assets not completely liquidated.

In a case converted from another chapter, assets reported in the final report

required by FRBP 1019(5), or in any schedules submitted post-conversion, should

be listed. If no such report or schedules are filed, the assets remaining in the case

are to be listed. Form 1 should list all property of the estate not administered by the

prior trustee or debtor in possession, as well as the funds on hand at the time of

conversion. The trustee should maintain a record in the estate file describing how

the assets listed on Form 1 were determined. To create this record, the trustee

could annotate the original schedules to indicate which assets remained at the time

of conversion.

Form 2

      The Estate Cash Receipts and Disbursements Record (Form 2) is a

combination checkbook/journal. A separate Form 2 is maintained for each
Case 15-11593-whd    Doc 248    Filed 06/17/19 Entered 06/17/19 18:08:24     Desc Main
                               Document     Page 6 of 12


checking account, money market account, savings account, and/or Certificate of

Deposit that is opened on behalf of the bankruptcy estate. It shows all receipts,

disbursements, and bank account transfers for each account. All transactions must

be entered on Form 2, in chronological order, as soon as they occur. The trustee

should not wait and enter transactions from the monthly bank statements. No Form

2 is necessary until the bank account is opened.

If the trustee is serving in a case converted from another chapter, Form 2 should

begin with the balance turned over by the previous trustee or debtor in possession.

                               Trustee’s Final Report

                                          15.

      When a case is ready to be closed, the trustee must prepare and submit a

Trustee’s Final Report (“TFR”) to the United States Trustee for review. The TFR

must be signed by the trustee under penalty of perjury and certify that all assets

have been liquidated or properly accounted for and that funds of the estate are

available for distribution. The TFR must be prepared as soon as all monies have

been collected, all claims have been reviewed or determined by the court, and the

bar date has expired for creditors to file claims. The report must be submitted prior

to any distribution of funds to creditors, unless the trustee has previously made an

interim distribution pursuant to a court order. In any event, a TFR must be

submitted before final distribution of all funds in the case.
Case 15-11593-whd   Doc 248    Filed 06/17/19 Entered 06/17/19 18:08:24      Desc Main
                              Document     Page 7 of 12




                                         17.

      The TFR consists of the Individual Estate Property Record and Report

(Form 1); the Cash Receipt and Disbursement Record (Form 2); and the proposed

distribution report. The TFR summarizes all actions taken by the trustee to

administer the case. In addition, each report must:

      a.     request payment of the trustee’s compensation and expenses and any

unpaid professional fees and expenses; and

      b.      report the trustee’s actions on claims or their disposition.

                                         18.

      For cases with gross receipts of $25,000 or less, the trustee must provide to

the United States Trustee the bank statement(s) showing that the balance in the

estate account(s) matches the remaining balance on hand per the TFR. For cases

with gross receipts greater than $25,000, all original bank statements and canceled

checks (from all estate accounts) must be provided. 28 U.S.C. § 586.

                                         19.

      Any outstanding final applications for professional compensation and

expenses should also be provided along with the TFR. The TFR enables the

United States Trustee and any other party in interest to determine how the trustee

proposes to disburse the funds.
Case 15-11593-whd    Doc 248    Filed 06/17/19 Entered 06/17/19 18:08:24     Desc Main
                               Document     Page 8 of 12




                                          20.

      If the net proceeds realized in the estate exceed the amount specified in Fed.

R. Bankr. P. 2002(f)(8), the trustee also must submit a Notice of Final Report

(NFR) to the United States Trustee along with the TFR. Pursuant to Fed. R. Bankr.

P. 2002(f), the Clerk, the Clerk, or some other person as the court may direct, is

required to notice all creditors with a summary of the final report before the trustee

actually makes the distribution to creditors. The notice informs creditors that the

TFR for the case is on file with the Clerk of the Bankruptcy Court, that the trustee

and other professionals have applied for compensation in given amounts, that the

money on hand will be distributed to creditors in accordance with the bankruptcy

priority laws, and that the creditors have a right to object.

                                          21.

      The TFR must set forth the distributions to be made under Bankruptcy Code

section 726.

                                          22.

      The United States Trustee reviews the TFR to assess whether the trustee has

properly and completely administered estate property. Deficiencies in the trustee’s

administration or other problems or mistakes will be brought to the trustee’s

attention for corrective action. Upon completion of this review, the United States
Case 15-11593-whd   Doc 248    Filed 06/17/19 Entered 06/17/19 18:08:24   Desc Main
                              Document     Page 9 of 12


Trustee files the TFR with the Court.

                     Trustee’s Delay in Submitting Report

                                        23.

      Upon information and belief, the estate is fully administered.

                                        24.

      The Office of the United States has communicated with the trustee regarding

his reporting requirements, including the following communications.

   • On February 6, 2018, the Office of the United States Trustee requested John

      Thomson read the Handbook for Chapter 7 Trustees and the related

      reference materials and provided a hyperlink for accessing these materials.

   • On February 21, 2018, the Office of the United States Trustee transmitted

      information and instructions to John Thomson regarding the preparation of

      interim and final reports, including Form 1 and Form 2, and a hyperlink to

      the Trustee Final Report Generation System.

   • In May 2018, the Office of the United States Trustee requested Mr.

      Thomson report on his progress in preparing the interim and final reports.

   • In August 2018, the Office of the United States Trustee requested Mr.

      Thomson report on the status of the case.

   • In September 2018, the Office of the United States Trustee requested Mr.

      Thomson report on his progress in preparing the interim and final reports.
Case 15-11593-whd   Doc 248     Filed 06/17/19 Entered 06/17/19 18:08:24      Desc Main
                              Document      Page 10 of 12


      Mr. Thomson indicated he would file an interim report during the first week

      of October.

   • On December 11, 2018, the Office of the United States Trustee sent an email

      urging the trustee to submit his final report by year end.

   • On January 29, 2019, the trustee notified the United States Trustee that he

      intended to file a motion to close the case and a notice of no distribution. In

      an email reply, counsel for the United States Trustee reminded Mr. Thomson

      that he cannot not close the case by motion and that a final report is required.

   • On February 1, 2019, the Office of the United States Trustee provided the

      trustee with a hyperlink to the Trustee Final Report Generation System. (The

      same hyperlink provided to the trustee in February 2018.)

   • On February 2, 2019, the Office of the United States trustee transmitted

      information and instructions to the trustee regarding preparation and

      submission of the TFR.

   • On April 30, 2019, the United States Trustee requested the trustee report the

      estate’s bank account balances.

                                 Relief Requested

                                         25.

      The United States Trustee respectfully requests the Court (1) schedule and

convene a conference for the chapter 7 trustee to report on his progress in
Case 15-11593-whd   Doc 248     Filed 06/17/19 Entered 06/17/19 18:08:24   Desc Main
                              Document      Page 11 of 12


preparing mandatory reports and (2) set a date certain by which the trustee must

submit his reports to the United States Trustee.

                                             NANCY J. GARGULA
                                             United States Trustee, Region 21

                                             s/ Jeneane Treace
                                             R. Jeneane Treace
                                             Georgia Bar No. 716620
                                             United States Department of Justice
                                             Office of the United States Trustee
                                             362 Richard B. Russell Building
                                             75 Ted Turner Drive, S.W.
                                             Atlanta, Georgia 30303
                                             (404) 331-4437
                                             jeneane.treace@usdoj.gov
Case 15-11593-whd      Doc 248     Filed 06/17/19 Entered 06/17/19 18:08:24            Desc Main
                                 Document      Page 12 of 12


                           CERTIFICATE OF NEF SERVICE
                        PURSUANT TO GENERAL ORDER 25-2018

I certify that on June 17, 2019, I will electronically file this pleading using the Bankruptcy
Court’s Electronic Case Filing program, which sends a notice of this document and an
accompanying link to this document to the following parties who have appeared in this case
under the Bankruptcy Court’s Electronic Case Filing program. The following is the list of parties
who are currently on the list to receive email notice/service for this case.

•Heather D. Bock heather.bock@mccalla.com,
bankruptcyecfmail@mccalla.com;BankruptcyECFMail@mrpllc.com
•Jody Charles Campbell JCA-ECF-Notifications@rubinlublin.com;bjockers@rubinlublin.com
•Bret J. Chaness bchaness@rubinlublin.com, BJC-ECF-Notifications@rubinlublin.com
•H. Tucker Dewey tdewey@deweylawfirm.com
•David A. Geiger david@geigerlawllc.com, admin@geigerlawllc.com
•H. Matthew Horne matt@newnanlaw.com, karen@newnanlaw.com
•Anna Mari Humnicky annahumnicky@gmail.com
•A. Michelle Hart Ippoliti Michelle.ippoliti@mccalla.com, bankruptcyecfmail@mccalla.com
•Benjamin S. Klehr jpenston@cpmas.com
•Cameron M. McCord cmccord@joneswalden.com,
jwdistribution@joneswalden.com;ljones@joneswalden.com;ahirsch@joneswalden.com;cparker
@joneswalden.com;lbrown@joneswalden.com;lpineyro@joneswalden.com
•Victor W. Newmark bankruptcy@evict.net, vnewmark@evict.net
•Michael Brian Pugh mpugh@tokn.com
•Scott B. Riddle scott@scottriddlelaw.com, admin@scottriddlelaw.com
•Brett A. Switzer bswitzer@bakerdonelson.com, lgoforth@bakerdonelson.com
•R. Michael Thompson mthompson@tokn.com
•John A. Thomson John.Thomson@arlaw.com, Lianna.Sarasola@arlaw.com
•John A. Thomson john.thomson@arlaw.com,
lianna.sarasola@arlaw.com;vernesia.johnson@arlaw.com
•Eric E. Thorstenberg ethorstenberglaw@gmail.com, eetesq@gmail.com
•John T. Vian jvian@sgrlaw.com

                                                            s/ Jeneane Treace
                                                            R. Jeneane Treace
                                                            Georgia Bar No. 716620
